— Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Erie County [John M. Curran, J], entered October 24, 2013) to review a determination of New York State Office of Temporary and Disability Assistance. The determination, among other things, found that petitioner transferred assets for the purpose of qualifying for Medicaid and therefore is ineligible for payment of her nursing facility services for a period of 35.73 months.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on February 19, 20 and 25, 2014,
It is hereby ordered that said proceeding is unanimously dismissed without costs upon stipulation.
Present — Scudder, EJ., Centra, Carni, Sconiers and Whalen, JJ.